EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kieun Sung-Ikegami on 4/29/21.

The application has been amended as follows:
 
Claim 1 will be replaced in its entirety by:
1. A display apparatus for providing light therapy to skin, the display apparatus comprising: 
	a display panel configured to display an image based on input image data;
	a lens driver;
	a lens disposed in front of the display panel and responsive to signals from the lens driver; 
	a camera configured to determine a position, relative to the lens, of a face in front of the display panel;
	wherein the display apparatus is configured to switch the display panel from a display mode to a skin therapy mode, wherein the skin therapy mode includes adjustment of at least one of color coordinates, light intensity or duration of the 
	wherein the display apparatus is configured to control the lens to operate in the display mode and transmit the image without refraction to a display region, and to operate in the light therapy mode and focus the image to a particular region of the display region that includes the position of the face, wherein the particular region is smaller than the display region, the display region and the particular region are on a first side of the lens part and the display panel is on a second side of the lens part that is opposite the first side, and the particular region and the display region overlap and are at a same distance from the lens.


Claim 5 will be replaced in its entirety by:
5. The display apparatus of claim 1, further comprising a proximity sensor configured to determine a position of an object relative to the lens.
In Claim 6, “lens part” will become “lens”.
Claim 21 will be replaced in its entirety by:
21. The display apparatus of claim 1, wherein the display panel is configured to display, in the skin therapy mode, light of wavelength between 385 to 415 nm for blue light, 520 to 580 nm for green light, and 603 to 663 nm for red light.

All withdrawn claims will be cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 1 as presented above and taken as a whole.  The closest prior art is US 2012/0242913 by Miyazawa, yet it fails to teach a camera configured to determine a position, relative to the lens, of a face in front of the display panel, wherein the display apparatus is configured to switch the display panel from a display mode to a skin therapy mode, wherein the skin therapy mode includes adjustment of at least one of color coordinates, light intensity or duration of the displayed image based on the position of the face, for providing the light therapy to skin of the face, in combination with the other limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792